PER CURIAM Appellant requests this Court to hold that “the award of the Arkansas Worker’s Compensation Commission is not supported by substantial evidence on the record considered as a whole.” However, appellant has not abstracted the opinion or award of the Workmen’s Compensation Commission nor the judgment or decree of the circuit court approving the Commission’s award, if any. Supreme Court Rule 9(d) provides: “The appellant’s abstract or abridgment of the record should consist of an impartial condensation.. . of only such material parts of the pleadings, proceedings, facts, documents, and other matters in the record as are necessary to an understanding of all questions presented to this court for decision ... .” Supreme Court Rule 9(e)(2) points out that where “the court finds the abstract to be flagrantly deficient . . . the judgment or decree may be affirmed for noncompliance with the Rule.” We have consistently held that the failure of the appellant to abstract a decree or judgment containing findings of fact or findings of mixed law and fact which are necessary to an understanding of the questions presented to this Court is such a flagrant deficiency as to require an affirmance for failure to comply with Rule 9(d). See Reliable Finance Company v. Rhodes, 252 Ark. 1077, 483 S.W. 2d 187 (1972). Since the issue presented here depends upon a review of the findings and conclusions of the Commission, we must affirm for the deficiency in abstracting. Affirmed. Harris, C.J., and Hickman, J., dissent.